Citation Nr: 1647957	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for Type II diabetes mellitus prior to March 11, 2010, and in excess of 40 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the period after January 14, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a rating in excess of 20 percent for diabetes mellitus and denied entitlement to a TDIU.  In a June 2014 rating decision, the Veteran's rating for his diabetes was increased to 40 percent, effective March 11, 2010. 

In a February 2009 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent rating from February 23, 2005, and a 100 percent rating from January 15, 2008.  In that same decision, the RO granted entitlement to a TDIU, effective May 17, 2006 to January 14, 2008, after which the 100 percent rating for PTSD was in effect.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This matter was last before the Board in January 2015, at which time it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issue decided here and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2016, a Decision Review Officer granted the Veteran entitlement to special monthly compensation based on housebound criteria from March 11, 2010.


FINDINGS OF FACT

1.  Prior to December 8, 2009, the Veteran's Type II diabetes mellitus has not required regulation of activities.

2.  Since December 8, 2009, the Veteran's Type II diabetes mellitus has required insulin, restricted diet and regulation of activities, but it did not manifest in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

3.  The Veteran is not unemployable due solely to his service-connected Type II diabetes mellitus.

4.  The requirements for special monthly compensation at the housebound rate were met as of December 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for Type II diabetes mellitus prior to December 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2016).

2.  The criteria for an evaluation of 40 percent, but no higher, for the period between December 8, 2009, and to March 11, 2010, for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2016).

3.  For the period since March 11, 2010, the criteria for an evaluation in excess of 40 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2016).

4.  The criteria for assignment of a TDIU for the period after January 14, 2008, have not been met. 38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).

5.  The criteria for an award of entitlement to special monthly compensation based on housebound status have been met, effective December 8, 2009.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's Type II diabetes mellitus with secondary tinea pedis and erectile dysfunction is rated as 20 percent disabling prior to March 11, 2010 under Diagnostic Code 7913.  See 38 C.F.R. § 4.119.  Effective March 11, 2010, the Veteran's diabetes was rated at 40 percent. The Veteran contends that he is entitled to a higher rating.  Diagnostic Code 7913 provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  A higher 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating contemplates more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are considered part of the diabetic process under Code 7913.  Id.

Turning to the evidence of record, a March 2007 VA general medicine outpatient note stated the Veteran's blood sugar was not well-controlled based on random blood sugars.  His random glucose was elevated.  The Veteran was taking insulin and was encouraged to stop drinking all juice and pop, except for diet drinks.

A June 2007 VA emergency room progress note stated the Veteran had a past medical history of diabetes mellitus.  He did not have retinopathy, and his last exam was in August 2005.

A July 2007 VA hospital discharge note reflected that the Veteran was seen for complaints of chest pain.  He had a stress test which was negative for ischemia or infarction.  His discharge medications included insulin, and the Veteran was also instructed to be on a diabetic diet.  However, the record noted that there were no restrictions placed on the Veteran's physical activities.

In November 2007, the Veteran underwent a VA examination to evaluate the severity of his diabetes.  The examiner noted that the Veteran was diagnosed approximately three years ago.  He has not had any ketoacidosis or hypoglycemic reactions.  He was hospitalized on June 26, 2007 for hyperglycemia.  He did not follow a diabetic diet, and he has gained weight since his last exam.  He has no restriction of activities on account of the diabetes.  He took insulin every day, as well as oral hypoglycemic agents.  The VA examiner noted that the Veteran was seen by an eye doctor in August 2007, and the Veteran was not found to have retinopathy.  The VA examiner noted that the Veteran had both erectile dysfunction and hypertension, but neither condition was related to his diabetes.

A February 2008 VA endocrinology progress note stated the Veteran's diabetes was fairly controlled.  There is a notation of "+DM neuropathy," however the record does not include any information explaining this notation.  The record also noted that the Veteran was seen by ophthalmology in August 2007, and he did not have retinopathy.  A June 2008 VA endocrinology progress note stated that the Veteran had Type II diabetes mellitus that was complicated by neuropathy.

In February 2009, the Veteran underwent a VA eye examination where he complained of blurry vision.  He denied a history of trauma, surgery, diplopia, glaucoma, or other diseases.  He was noted to have Type II diabetes without retinopathy in either eye.  The VA examiner stated there was no recent history of diabetic retinopathy with chart review of eye examinations going back to April 2000.

VA treatment records dated December 8 and 9, 2009, reflected that the Veteran was hospitalized from December 8 to December 9, 2009 for an admitting diagnosis of hyperglycemia that was later amended to "Hyperosmolar Hyperglycemic Nonketotic State."  The treatment record noted insulin among the Veteran's active outpatient medications.  His discharge diet instructions noted that the Veteran was to adhere to a diabetic diet, and there were restrictions placed on his physical activities. 

A handwritten letter dated March 11, 2010, from a VA doctor stated that the Veteran was diagnosed with diabetes mellitus, he required insulin, he was on a restricted diet, and his activities needed to be restricted when his diabetes was poorly controlled.

A September 2010 VA treatment record noted the Veteran was admitted to the hospital for an inflatable penile prosthesis. He was on a general diet and had restrictions on his physical activities. 

An April 2014 diabetes mellitus disability benefits questionnaire received by the VA in May 2014 noted that the Veteran was diagnosed with Type II diabetes mellitus, diabetic retinopathy and diabetic neuropathy.  The Veteran was noted to be taking insulin as part of his treatment, was on a diet and required regulation of activities as part of the medical management of his diabetes.  The examination report noted that the Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran did not have progressive unintentional weight loss, or progressive loss of strength, attributable to his diabetes.  The examination report also noted that the Veteran had hypertension that was at least as likely as not due to his diabetes.  The examination report also stated that the Veteran's diabetes at least as likely as not permanently aggravated his hypertension.  The examination report states that "along with his other medical conditions" the Veteran's diabetes renders him unable to work.

In January 2015, the Board remanded the Veteran's claim in order to have a VA examiner ascertain the current severity and all manifestations of his service-connected Type II diabetes mellitus.

Following the Board remand, the Veteran underwent a VA examination for his diabetes in December 2015.  The examination report noted the Veteran was required to take more than one injection of insulin per day.  The Veteran did not require regulation of activities as part of medical management of his diabetes.  The Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis, and the Veteran visited two times per month for episodes of hypoglycemia.  The Veteran did not experience any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the past 12 months.  The Veteran did not have progressive unintentional weight loss and loss of strength attributable to diabetes.  The VA examiner stated the Veteran did not have any recognized complications of diabetes mellitus.  The examiner concluded that the Veteran did not have any conditions that were at least as likely as not (at least a 50 percent probability) due to diabetes.  Further, the VA examiner stated that there were no medical conditions for which it was at least as likely as not that the Veteran's diabetes permanently aggravated the particular condition. 

The VA examiner stated that regarding hypoglycemic episodes, the Veteran stated that he has not had any hypoglycemic episodes for more than a year.  He is taking his medication regularly and hasn't had any problem.  The examiner noted that the Veteran was seen in the eye clinic on August 6, 2015, and the Veteran did not have diabetic retinopathy in either eye.  At this time, the examiner stated the Veteran did not have any complications of diabetes mellitus.  He was diagnosed with hypertension years before the diagnosis of diabetes mellitus, and the hypertension has not aggravated the diabetes.  The Veteran was noted to keep his blood sugar under control, he takes his medication regularly, and he tries to exercise by walking.  The VA examiner concluded that there were no functional impairments solely from the Veteran's diabetes.  Further, the VA examiner concluded that the Veteran's diabetes did not impact his ability to work.

After a careful review of the record, the Board finds that the Veteran is entitled to a higher 40 percent rating as of the date of VA hospitalization records dated December 8, 2009.  The treatment records reflect that the Veteran was prescribed insulin.  Further, he was discharged with instructions to adhere to a diabetic diet and there were restrictions placed limiting his physical activities, indicating that the Veteran's diabetes required a regulation of activities.  Although post-service treatment records indicate that the Veteran has a restricted diet and is prescribed insulin to control his diabetes, there is no evidence that he was prescribed restriction or regulation of activities prior to this date.  Prior to this date, however, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's diabetes, as the medical evidence of record does not show that the Veteran's activities were regulated due to his diabetes.

Further, the Board finds that an evaluation in excess of 40 percent is not warranted at any time during the appeal period.  As noted during his November 2011 VA examination report above, the Veteran did not have any ketoacidosis or hypoglycemic reactions.  The April 2014 examination report noted that the Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The December 2015 VA examination report noted that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis, and the Veteran visited two times per month for episodes of hypoglycemia.  However, the December 2015 VA examiner also noted that the Veteran by this point in time did not require regulation of activities as part of medical management of his diabetes.  Further, the examiner stated that the Veteran did not have any complications of diabetes mellitus.  In addition, the Veteran's VA treatment records are consistent with such findings and he does not claim otherwise.  As such, there is no basis on which to assign a higher schedular evaluation of 60 percent or 100 percent.  

The Board has considered whether the Veteran has any other complications of diabetes which would warrant an evaluation under DC 7913 Note (1).  As noted above, there was some indication in the Veteran's medical records that the Veteran may have dealt with complications from retinopathy or hypertension as a result of his diabetes.  However, the Board is persuaded by the findings of the December 2015 VA examiner, who determined following a review of the Veteran's claims folder that the Veteran suffered from no complications due to his service-connected diabetes.  Thus, the Board finds that the Veteran does not have any complications of diabetes that would warrant a separate rating.

The Board has also considered the Veteran's lay statements that his condition warrants a higher rating. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (treatment requiring insulin, restriction of diet, and regulation of activities) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

As noted above, in a February 2009 rating decision, the RO increased the rating assigned for the Veteran's service-connected PTSD to 100 percent disabling, effective January 15, 2008.  The Veteran was also granted entitlement to a TDIU effective from May 17, 2006, until January 14, 2008.  The RO specifically noted that PTSD was the basis for the grant of TDIU.  

In January 2015, the Board determined that the evidence in the record raised the issue of whether the Veteran was unemployable due solely to his diabetes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU, holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board remanded the issue of entitlement of TDIU for the period after January 14, 2008, to have a VA examiner comment on the functional impairment caused solely by the Veteran's Type II diabetes mellitus and related complications.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id. 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

Turning to the evidence of record, a February 2009 VA examination noted that the Veteran's Type II diabetes had no effect on occupational functioning and daily activities.

An April 2014 diabetes mellitus disability benefits questionnaire received by the VA in May 2014 noted that the Veteran's diabetes "along with his other medical conditions" rendered the Veteran unable to work.  The examiner noted tingling and numbness of the feet, as well as generalized fatigue as complications of diagnoses of diabetes, diabetic retinopathy and diabetic neuropathy.

Following the January 2015 Board remand, the Veteran underwent a VA examination to assess the severity of his diabetes in December 2015.  Following a review of the claims folder and examination of the Veteran, the examiner concluded the Veteran did not have any complications as a result of his diabetes, and the Veteran's diabetes did not impact his ability to work.  Further, the VA examiner stated there were no functional impairments solely from the Veteran's diabetes.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected Type II diabetes mellitus does not prevent him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

Special Monthly Compensation (SMC)

Special monthly compensation based on housebound status is payable where a veteran has a single service-connected disability rated 100 percent, and either (1) has additional service-connected disability or disabilities independently ratable as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

The Veteran has been assigned special monthly compensation based on housebound status, effective March 11, 2010, the first date he met the schedular criteria for special monthly compensation, specifically, that was the date he had a 100 percent disability rating for his service-connected PTSD, and also had additional disabilities rated at 60 percent or more.

In light of the above decision granting a 40 percent disability rating for the Veteran's Type II diabetes mellitus effective December 8, 2009, the Board finds that the Veteran should also be granted an earlier effective date of December 8, 2009, for the grant of special monthly compensation based on housebound status. 

Here, the Board recognizes that the Veteran has been granted a 100 percent disability rating for his service-connected PTSD, effective January 15, 2008.  Further, effective December 8, 2009, the Veteran has a 40 percent disability rating for Type II diabetes, in addition to separate 10 percent disability ratings for diabetic neuropathy for the left and right legs, as well as the left and right hands.  Combined but excluding the service-connected psychiatric disability, this accounts for a 60 percent disability rating.  Therefore, the Veteran meets the schedular criteria for a grant of special monthly compensation based on housebound status, as of December 8, 2009.  


ORDER

Entitlement to a disability rating in excess of 20 percent for Type II diabetes mellitus prior to December 8, 2009, is denied

Entitlement to a disability rating of 40 percent, but no higher, for the period between December 8, 2009, and to March 11, 2010, for Type II diabetes mellitus is granted. 

Entitlement to a disability rating in excess of 40 percent for Type II diabetes mellitus since March 11, 2010, is denied.

Entitlement to a TDIU for the period after January 14, 2008, is denied.

Entitlement to special monthly compensation based on housebound status is granted, effective December 8, 2009, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


